internal_revenue_service department of the treasury washington dc number release date index numbers person to contact telephone number refer reply to cc corp plr-149860-01 date date legend parent holding purchaser target target sub target sub target sub target sub target sub target sub target sub target sub target sub country w country x country y country z plr-149860-01 date a date b date c date d date e a b c d company official tax professionals this letter responds to a letter dated date submitted on behalf of parent requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file elections parent is requesting an extension to file sec_338 elections under sec_338 with respect to purchaser’s acquisition of the stock of target and the deemed acquisition of the stock of target sub through target sub sometimes hereinafter referred to as the elections on date c all citations in this letter to regulations under sec_338 are to regulations in effect on date c additional information was received in letters dated date and date the material information is summarized below parent is a domestic_corporation holding is a wholly owned country w subsidiary of parent purchaser is a wholly owned country w subsidiary of holding target was a publicly traded foreign_corporation formed under the laws of country w target sub through target sub are each wholly owned subsidiaries of target and foreign_corporations formed under the laws of country w target owns a percent at least percent of target sub a foreign_corporation formed under the laws of country w target sub is a wholly owned subsidiary of target sub and a foreign_corporation formed under the laws of country x target sub is a wholly owned subsidiary of target sub and a foreign_corporation formed under the laws of country y target sub is a wholly owned subsidiary of target sub and a foreign_corporation formed under the laws of country z plr-149860-01 on date a purchaser initiated a public takeover offer to purchase the outstanding shares of target from its owners sellers the offer was made contingent on purchaser’s receipt of valid acceptances from sellers representing not less than b percent of the total outstanding shares of target stock by date b purchaser had received valid acceptances from sellers representing c percent at least percent of the total outstanding shares of target stock on date c purchaser acquired for cash in a fully taxable transaction c percent of the total outstanding shares of target stock from sellers by date d purchaser acquired for cash in a fully taxable transaction the remaining d percent of the total outstanding shares of target stock from sellers it is represented that purchaser’s acquisition of the stock of target on date c qualified as a qualified_stock_purchase as defined in sec_338 prior to the acquisition target and target sub through target sub each did not file a united_states income_tax return were not subject_to united_states income_taxation nor were required under sec_1_6012-2 to file a united_states income_tax return in addition target and target sub through target sub each were not controlled_foreign_corporations within the meaning of sec_957 passive foreign investment companies for which an election under sec_1295 was in effect or foreign investment companies or foreign_corporations the stock ownership of which is described in sec_552 purchaser is a cfc as defined in sec_957 and is not required under sec_1_6012-2 other than sec_1_6012-2 to file a united_states income_tax return for its taxable_year that includes the acquisition_date parent intended to file the elections the elections were due on date e but for various reasons valid elections were not filed after the due_date for the elections it was discovered that the elections had not been filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the elections the period of limitations on assessment under sec_6501 has not expired for parent’s target’s or target sub through target sub 9's taxable years in which the qualified_stock_purchase occurred the taxable years in which the elections should have been filed or any taxable years that would have been affected by the elections had they been timely filed sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election or a sec_338 election and the acquisition is a qualified_stock_purchase under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i plr-149860-01 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the elections is fixed by the regulations ie sec_1_338-2t d therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the elections provided parent acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent company official and tax professionals explain the circumstances that resulted in the failure to timely file valid elections the information establishes that parent reasonably relied on a qualified_tax professional who failed to make or advise parent to make the elections the request for relief was filed before the failure to make the elections was discovered by the internal_revenue_service and that the government will not be prejudiced if relief is granted see sec_301_9100-3 and v based on the facts and information submitted including the representations made we conclude that parent has shown it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date on this letter for parent to file the elections with respect to the acquisition of the stock of target and deemed acquisition of the stock of target sub through target sub as described above the above extension of time is conditioned on the filing within days of the date on this letter of all returns and amended returns if any necessary to report the transaction in accordance with the elections and the taxpayers' parent’s target’s and target sub through target sub 9's tax_liability if any being not lower in the aggregate for all years to which the elections apply than it would have been if the elections had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the applicable director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ tax_liability is lower sec_301_9100-3 parent must file the elections in accordance with sec_1_338-2t d and e that is new elections on form_8023 must be executed on or after the date on this letter plr-149860-01 which grants an extension and filed in accordance with the instructions to the form a copy of this letter must be attached to the election form parent must file or amend as applicable its returns to report the transaction as a sec_338 transaction for the taxable_year in which the transaction was consummated and for any other affected_taxable_year and to attach to the returns a copy of this letter and a copy of the elections we express no opinion as to whether the acquisition of the target stock qualifies as a qualified_stock_purchase under sec_338 or any other tax consequences arising from the elections in addition we express no opinion as to the tax consequences of filing the elections late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the elections late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers however the director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the elections penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to parent and its other authorized representative sincerely yours ken cohen senior technician reviewer branch office of associate chief_counsel corporate
